Citation Nr: 1107695	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1977 to October 
1981, and from January 2003 to April 2004, with additional 
Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral hearing loss.  A timely appeal was noted 
from that decision.

In October 2009, the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss, first shown during his 
second period of active service at 4000 Hertz and continuing 
thereafter, is related to active service.  

2.  The Veteran does not have a right ear hearing loss 
disability.  


CONCLUSIONS OF LAW

1.  The Veteran's left ear hearing loss was incurred during 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2010).  

2.  The Veteran's right ear hearing loss was not incurred in 
service, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated May 2005, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim for 
service connection; information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  In June 2006, the Veteran was notified of 
the way initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection. 
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  

Analysis

The Veteran's service treatment records have been reviewed.  On 
entrance examination in September 1977, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
5
LEFT
5
5
5
0
5

These findings do not reflect the existence of any hearing loss.  
A November 1977 audiology note documents complaints of tinnitus 
and decreased hearing after the Veteran fired a mortar.  An 
audiogram, not included with the treatment records, "show[ed] 
some inconsistency."  It was noted, however, that "reliable 
responses to speech and puretones indicate bilaterally normal 
hearing.  However, there has been a [decrease in high frequency 
thresholds] bilaterally since September 1977."  Maximum hearing 
protection and yearly audiograms were recommended.  A July 1981 
audiology note recorded "significant hearing loss [right] from 
induction."  There was no audiogram accompanying the note, and 
although a significant threshold shift was reported, there is no 
indication that the audiogram would have shown any right ear 
hearing loss.  In October 1979, the Veteran reported bilateral 
ear pain, but the ears were noted to be normal.  An October 1981 
document indicates that the Veteran declined a medical 
examination upon separation. 

On a May 1987 Report of Medical History, the Veteran reported no 
hearing loss.  On Reserve examination in July 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
10
15
LEFT
25
15
15
10
10

These findings indicate only some diminished hearing at 500 Hertz 
bilaterally.  The Veteran reported no hearing loss on a 
concurrent Report of Medical History.

On entrance onto active duty in January 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
10
10
5
5
35

These findings indicate significant diminished left ear hearing 
at 4000 Hertz.  

An audiogram conducted in October 2003 showed identical findings.  
On a concurrent Report of Medical History, the Veteran denied 
hearing loss.  Medical Board proceedings conducted in October 
2003 made no mention of hearing loss.  VA clinical notes dated 
October and November 2004 indicate normal hearing bilaterally, 
although no audiogram was conducted.


On VA examination in September 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
20
20
LEFT
20
20
15
20
40

Speech discrimination was 100 percent in the right ear.  These 
findings do not show a hearing loss for VA compensation purposes 
in the right ear.  Id.  The audiogram does show a hearing loss in 
the left ear that constitutes a disability for VA compensation 
purposes in the left ear, since the pure tone threshold at 4000Hz 
was 40 decibels.  38 C.F.R. § 3.385.   No opinion as to the 
etiology of the Veteran's hearing loss was offered.

On VA examination in February 2010, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
25
LEFT
20
20
20
30
55

Speech discrimination was 96 percent in the right ear; thus, 
these findings do not show a hearing loss for VA compensation 
purposes.  Id.  A hearing loss for VA compensation purposes was 
found in the left ear.  Id.  The examiner diagnosed "mild to 
moderately severe sensorineural hearing loss" in the left ear; 
however, in her opinion, the hearing loss was less likely than 
not related to the Veteran's service.  She acknowledged the 
November 1977 report of significantly decreased hearing loss, but 
noted that the audiogram was of questionable reliability.  
November 1979 and July 1996 audiograms showed normal hearing 
bilaterally.   There was some high frequency hearing loss in the 
left ear noted during the Veteran's second period of active 
service; however, the Veteran had specifically denied 
experiencing any acoustic trauma during his second period of 
service.  The examiner concluded that, since a July 1996 
audiogram was normal, there was "no evidence of permanent 
hearing loss from the first period of active duty, and no other 
active duty noise exposure was reported."  

Turning first to the issue of entitlement to service connection 
for left ear hearing loss, while the Board acknowledges that the 
Veteran did not specifically report exposure to acoustic trauma 
during his second period of active service, the fact remains that 
his second period of active service began on January 27, 2003, 
and that audiometric findings in the left ear on January 31, 
2003, revealed hearing thresholds of 35 decibels at 4000 Hertz, 
which is clearly evidence of hearing loss and consistent with 
acoustic trauma.  Moreover, the Veteran has reported continuity 
of symptomatology following service until his first post-service 
VA examination in September 2007, at which time his left ear 
exhibited a hearing threshold at 4000 Hertz of 40 decibels, which 
meets the criteria for left ear hearing loss for VA compensation 
purposes.  There is also no evidence of significant post-service 
occupational noise exposure between the in-service finding and 
the VA finding in September 2007.  Consequently, the Board will 
give the Veteran the benefit of the doubt, and conclude that his 
left ear hearing loss, first shown during service in January 
2003, is the same that was ultimately shown to constitute left 
ear hearing loss disability in September 2007, and that service 
connection for left ear hearing loss is therefore warranted.  

On the other hand, with regard to the Veteran's right ear hearing 
loss, there is no evidence of auditory threshold of 40 decibels 
or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz, no evidence of auditory threshold of 26 decibels or 
greater for at least three of the above frequencies, and no 
evidence of speech recognition scores of less than 94 percent 
using the Maryland CNC Test, the Veteran does not have hearing 
loss for VA compensation purposes; thus, service connection for 
right ear hearing loss is not warranted.

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson, 581 F.3d 1313.  A layperson is competent to identify a 
medical condition where the condition may be diagnosed by its 
unique and readily identifiable features.  Barr, 21 Vet. App. at 
307.  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In this capacity, the Veteran is not competent to diagnose right 
ear hearing loss or determine that it had its onset in service.  
While he is competent to claim that he has hearing problems, a 
hearing loss for VA compensation purposes is defined by auditory 
thresholds exceeding certain levels at specified frequencies and 
requires audiometric testing for even trained audiologists to 
determine.  The Veteran's claim that he has a right ear hearing 
loss for VA compensation purposes is of little probative 
consequence since he lacks the capacity to diagnose hearing loss.  
This is not a disability that may be diagnosed by its unique and 
readily identifiable features and without specialized testing.   
The Veteran's contentions that he has a hearing loss related to 
service are outweighed by the medical evidence which reflects 
that he does not have a hearing loss for VA compensation 
purposes.  

In the absence of a current diagnosis of right ear hearing loss 
disability under 38 C.F.R. § 3.385, there is no valid claim of 
service connection.  See Brammer, supra.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).

In conclusion, while the Board finds that the evidence supports 
entitlement to service connection for left ear hearing loss, it 
finds that a preponderance of the evidence is against a finding 
that the Veteran's right ear hearing loss is causally related to 
active service.  Thus, the benefit of the doubt rule is not 
applicable to the Veteran's claim for service connection for 
right ear hearing loss.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is 
granted.

Entitlement to service connection for right ear hearing loss is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


